Exhibit 10.3

AMENDMENT TO STOCK OPTION AGREEMENT

This AMENDMENT (“Amendment”) is entered into as of August 1, 2013, by and
between EVERTEC, Inc. (f/k/a Carib Latam Holdings, Inc.) a corporation organized
and existing under the laws of the Commonwealth of Puerto Rico (the “Company”),
and Félix M. Villamil Pagani (the “Participant” and together with the Company,
the “Parties”).

WITNESSETH:

WHEREAS, the Company and the Participant have previously entered into an Amended
and Restated Stock Option Agreement, dated as of May 9, 2012 (the “Option
Agreement”), pursuant to which the Company granted to the Participant options to
purchase Common Shares of the Company, subject to the terms and conditions set
forth in the Option Agreement and in the EVERTEC, Inc. Amended and Restated 2010
Equity Incentive Plan (the “Plan”);

WHEREAS, the Parties desire to amend certain terms of the Option Agreement as
set forth herein; and

WHEREAS, capitalized terms used but not otherwise defined in this Amendment
shall have the meanings ascribed to such terms in the Option Agreement or the
Plan.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties agree as follows:

 

  1. Section 1 of the Option Agreement is hereby amended by deleting the number
“77,910” and inserting the number “38,955” in its place and by deleting the term
“$2.59” and inserting the term “$1.295” in its place.

 

  2. Section 2(a) of the Option Agreement is hereby deleted in its entirety and
replaced with the following:

“General. Subject to the terms and conditions set forth herein and the Plan,
38,955 Options will vest on August 7, 2013.”

 

  3. Section 4 of the Option Agreement is hereby deleted in its entirety and
replaced with the following:

“Post-Termination Exercisability. Subject to Section 2(a) above, the Options
shall remain exercisable until the expiration of the Option Term.”

 

  4. Except as expressly modified by this Amendment, the terms and conditions
set forth in the Option Agreement shall remain in full force and effect. Nothing
in this Amendment is intended to affect the Participant’s right to receive the
cash payment in respect of the Options related to the extraordinary dividend
payment by the Company on December 18, 2012 (the “Option Payment”). The Option
Payment will be made in accordance with that certain letter from the Company to
the Participant dated as of December 18, 2012 without giving effect to the April
2013 stock split.



--------------------------------------------------------------------------------

  5. This Amendment shall be governed and construed in accordance with the laws
of the Commonwealth of Puerto Rico, without giving effect to any choice of law
or conflicting provision or rule (whether of the Commonwealth of Puerto Rico or
any other jurisdiction) that would cause the laws of any jurisdiction other than
the Commonwealth of Puerto Rico to be applied.

 

  6. This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

 

EVERTEC, INC. By:   /s/ Juan J. Roman   Name: Juan J. Roman   Title: Chief
Financial Officer PARTICIPANT By:   /s/ Félix M. Villamil Pagani   Félix M.
Villamil Pagani